On Petition for Rehearing.
Pee Curiam.
The judgment in this case was for the deféndant in an action by an endorsee bank against the drawer of a draft that had been accepted, with an endorsement that “the obligation of the acceptor of this bill arises-out of the purchase of goods from the drawer.” An affirmance was proper since the judgment is not a miscarriage of justice. Sec. 2812, Rev. Gen. Stats. 1920.
The entries and endorsements on the draft were sufficient to give notice that the drawer might, have defenses. See Secs. 4725, 4729, 4801 Rev. Gen. Stats. 1920. Besides this, the same person who accepted the draft for the draweecorporation and made it payable at the Central Bank, was the officer of the Central Bank who by endorsement transferred the draft to the plaintiff bank. These obvious circumstances were ample to put all who dealt with the draft on notice that defenses might exist in favor of the drawer.
Rehearing denied.
Whitfield and Ellis, Browne, West and Terrell, J. J., concur.